Exhibit 10.1

SHARE REPURCHASE AGREEMENT

THIS SHARE REPURCHASE AGREEMENT (this “Agreement”) is made and entered into as
of October 9, 2018, by and among Praesidium Investment Management Company LLC, a
Delaware limited liability company (“Praesidium”) and Quanex Building Products
Corporation, a Delaware corporation (the “Purchaser”). Each of Kevin Oram and
Peter Uddo (the “Manager Principals”) is also executing this Agreement for
purposes of Section III of this Agreement.

RECITALS

WHEREAS, Praesidium beneficially owns 3,480,180 shares of common stock, par
value $0.01 per share, of the Purchaser (the “Common Stock”);

WHEREAS, Praesidium (on behalf of its investment advisory clients owning shares
of Common Stock (“Selling Clients”)) desires to sell to the Purchaser, and the
Purchaser desires to purchase from Praesidium (on behalf of the Selling
Clients), 1,900,000 shares of Common Stock on the terms and conditions set forth
in this Agreement (the “Repurchase Transaction”); and

WHEREAS, the Purchaser and each of Praesidium and the Manager Principals are
agreeing to certain covenants in connection with the Repurchase Transaction.

NOW, THEREFORE, in consideration of the premises and the agreements set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

I.

PURCHASE AND SALE OF SHARES

 

  A.

Purchase. Subject to the terms and conditions of this Agreement, at the
Repurchase Closing (as defined below), Praesidium (on behalf of the Selling
Clients) shall sell, assign, transfer, convey and deliver to the Purchaser, and
the Purchaser shall purchase, acquire and accept from Praesidium (on behalf of
the Selling Clients), 1,900,000 shares of Common Stock in the aggregate (such
number of shares of Common Stock, the “Repurchase Shares”). The purchase price
for each Repurchase Share shall be equal to $16.86 (the “Purchase Price”).

 

  B.

Closing. Subject to satisfaction of (a) the parties’ closing delivery
obligations set forth in Section I.C. below and (b) the Injunction Condition,
the closing of the Repurchase Transaction (the “Repurchase Closing”) will take
place on October 9, 2018 or at such other time as the Purchaser and Praesidium
mutually agree (the “Closing Date”). The Repurchase Closing will be effective as
of 12:01 a.m., New York City time, on the Closing Date. The



--------------------------------------------------------------------------------

  “Injunction Condition” shall mean there is no injunction or other order,
judgment, law, regulation, decree or ruling or other legal restraint or
prohibition having been issued, enacted or promulgated by a court or other
governmental authority of competent jurisdiction that would have the effect of
prohibiting or preventing the consummation of the transactions contemplated
hereunder.

 

  C.

Deliveries at or prior to the Repurchase Closing. At or prior to the Repurchase
Closing, (a) Praesidium shall cause to be delivered to the Purchaser, by
electronic book entry form through the facilities of the Depository Trust
Company, the Repurchase Shares, together with all documentation reasonably
necessary to transfer to Purchaser right, title and interest in and to the
Repurchase Shares; and (b) the Purchaser shall pay the aggregate Purchase Price
in respect of the Repurchase Shares in cash by wire transfer of immediately
available funds. Instructions with respect to share delivery and wires shall be
set forth in a separate document.

 

II.

REPRESENTATIONS AND WARRANTIES

 

  A.

Praesidium hereby makes the following representations and warranties to the
Purchaser, which representations shall survive the Repurchase Closing:

 

  1.

Praesidium has the power, authority and capacity to execute and deliver this
Agreement, to perform its obligations hereunder, and to consummate the
transactions contemplated by this Agreement.

 

  2.

This Agreement has been duly executed and delivered by Praesidium and
constitutes a legal, valid and binding obligation of Praesidium, enforceable
against Praesidium in accordance with its terms, except as limited by applicable
bankruptcy, insolvency, reorganization and other similar laws of general
applicability relating to or affecting the enforcement of creditors’ rights
generally and to general principles of equity.

 

  3.

All consents, orders, approvals and other authorizations, whether governmental,
corporate or otherwise (including any consents of any of the Selling Clients or
any other investment advisory clients of Praesidium), necessary for the
execution, delivery and performance by Praesidium of this Agreement and the
transactions contemplated by this Agreement have been obtained and are in full
force and effect.

 

2



--------------------------------------------------------------------------------

  4.

The execution and delivery of this Agreement by Praesidium and the consummation
by Praesidium of the transactions contemplated by this Agreement does not and
will not constitute or result in a breach, violation or default under (i) any
agreement or instrument, whether written or oral, express or implied, to which
Praesidium is a party (including any investment management agreement, (ii) the
organizational documents of Praesidium or (iii) any statute, law, ordinance,
decree, order, injunction, rule, directive, judgment or regulation of any court,
administrative or regulatory body, governmental authority, arbitrator, mediator
or similar body, except, in each case, as would not reasonably be expected to
materially impact the ability of Praesidium to consummate the transactions
contemplated by this Agreement and perform its obligations under this Agreement.

 

  5.

Prior to giving effect to the Repurchase Transaction, Praesidium beneficially
owns 3,480,180 shares of Common Stock pursuant to investment management
agreements with Selling Clients, which agreements are in full force and effect.
All such investment management agreements grant Praesidium sole discretionary
investment authority with respect to (including the sole power to dispose of on
behalf of its Selling Clients) all such shares of Common Stock beneficially
owned by Praesidium. Upon delivery to the Purchaser of the Repurchase Shares to
be sold hereunder to the Purchaser, against payment made pursuant to this
Agreement, good and valid title to 1,900,000 shares of Common Stock, free and
clear of any lien, pledge, charge, security interest, mortgage, or other
encumbrance or adverse claim, will pass to the Purchaser. Immediately after
giving effect to the Repurchase Transaction, Praesidium beneficially owns
1,580,180 shares of Common Stock.

 

  6.

Praesidium is engaged in the business of assessing and assuming investment risks
with respect to securities and has significant knowledge and experience in
financial and business matters and in making investment decisions of the type
covered by this Agreement. Accordingly Praesidium is capable of evaluating the
merits and risks of the Repurchase Transaction and of making an informed
investment decision with respect thereto. Praesidium has had a reasonable
opportunity to ask questions and receive answers concerning the terms and
conditions of the transactions contemplated by this Agreement, the Repurchase
Shares and the Purchaser and all such questions have been answered to
Praesidium’s full satisfaction. Praesidium specifically acknowledges that

 

3



--------------------------------------------------------------------------------

  Purchaser is entering into this Agreement in reliance on the foregoing
representations and with Praesidium’s understanding, acknowledgment and
agreement that Purchaser is privy to non-public information regarding Purchaser
(collectively, the “Non-Public Information”), which Non-Public Information may
be material to a reasonable investor, such as Praesidium, when making investment
disposition decisions, including the decision to enter into this Agreement, and
Praesidium’s decision to enter into this Agreement is being made with full
recognition and acknowledgment that Purchaser is privy to the Non-Public
Information irrespective of whether such Non-Public Information has been
provided to Praesidium or any Selling Client. Praesidium, on behalf of itself
and each of its Selling Clients, hereby waives any claim, or potential claim, it
has or may have against Purchaser (or any its affiliates, officers, directors,
stockholders, employees and agents) relating to Purchaser’s possession of
Non-Public Information or any failure or alleged failure to disclose any
information (including Non-Public Information) to Praesidium or any Selling
Client in connection with the Repurchase Transaction.

 

  7.

Praesidium acknowledges and confirms that it is aware that the Purchaser is not
making any representation or warranty to Praesidium (or any Selling Client)
whatsoever with respect to the business, condition (financial or otherwise),
properties, prospects, creditworthiness, status or affairs of the Purchaser, or
with respect to the value of the Repurchase Shares. Praesidium acknowledges and
confirms that it is aware that future changes and developments in (i) the
Purchaser’s business, financial condition and results of operations, (ii) the
industries in which the Purchaser competes and (iii) overall market and economic
conditions, may have a favorable impact on the value of the Common Stock and/or
the price of the Common Stock after the consummation of the Repurchase
Transaction.

 

  8.

Each Selling Client’s ownership percentage of Common Stock owned in accounts or
vehicles managed by Praesidium immediately after the Repurchase Transaction will
be less than 80% of the Selling Client’s ownership percentage of Common Stock
owned in accounts or vehicles managed by Praesidium immediately before the
Repurchase Transaction (taking into account the Selling Client’s ownership of
such Common Stock owned directly, indirectly and constructively under the
constructive ownership rules set forth in section 318 of the Internal Revenue
Code of 1986, as amended (the “Code”)). To the best of

 

4



--------------------------------------------------------------------------------

  Praesidium’s knowledge, each Selling Client, together with such Selling
Client’s affiliates, owns (or, immediately after the Repurchase Transaction,
will own), directly or indirectly or constructively under Section 318 of the
Code, no shares of Common Stock other than shares of Common Stock held in its
investment account(s) managed by Praesidium. Praesidium has received written
confirmation from each of the custodians for any non-US person Selling Client
account to the effect that such custodian is responsible for any withholding
obligation applicable to such non-US person Selling Client in respect of the
Repurchase Transaction, have on file an executed current W-8 with respect to
such non-US person Selling Client and will retain such W-8 for a period of at
least four years from the Repurchase Closing. Each such custodian for a non-US
person Selling Client account is a US domiciled financial institution. Any funds
paid by the Purchaser with respect to any Repurchase Shares owned by any non-US
person Selling Client will be received first by the applicable custodian and not
such non-US person Selling Client. To the best of Praesidium’s knowledge, no
Selling Client who is an individual but not a US person has been physically
present in the United States for at least 183 days during such Selling Client’s
tax year that includes the Repurchase Closing.

 

  B.

The Purchaser hereby makes the following representations and warranties to
Praesidium, which representations shall survive the Repurchase Closing:

 

  1.

The Purchaser has the power, authority and capacity to execute and deliver this
Agreement, to perform the Purchaser’s obligations hereunder, and to consummate
the transactions contemplated hereby.

 

  2.

This Agreement has been duly executed and delivered by the Purchaser and
constitutes a legal, valid and binding obligation of the Purchaser, enforceable
against the Purchaser in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization and other similar laws of
general applicability relating to or affecting the enforcement of creditors’
rights generally and to general principles of equity.

 

  3.

All consents, orders, approvals and other authorizations, whether governmental,
corporate or otherwise, necessary for such execution, delivery and performance
by the Purchaser of this Agreement and the transactions contemplated hereby have
been obtained and are in full force and effect.

 

5



--------------------------------------------------------------------------------

  4.

The execution and delivery of this Agreement by the Purchaser and the
consummation by the Purchaser of the transactions contemplated by this Agreement
do not and will not constitute or result in a breach, violation or default under
(i) any agreement or instrument, whether written or oral, express or implied, to
which the Purchaser is a party, (ii) the Purchaser’s certificate of
incorporation, bylaws or other governance policies, (iii) any statute, law,
ordinance, decree, order, injunction, rule, directive, judgment or regulation of
any court, administrative or regulatory body, governmental authority,
arbitrator, mediator or similar body on the part of the Purchaser, except, in
each case, as would not reasonably be expected to materially impact the ability
of the Purchaser to consummate the transactions contemplated by this Agreement
and perform its obligations under this Agreement.

 

  5.

Purchaser has access to funds sufficient to consummate the transactions
contemplated by this Agreement.

 

  6.

The Purchaser specifically acknowledges that Praesidium is entering into this
Agreement in reliance on the foregoing representations.

 

III.

COVENANTS

 

  A.

Standstill. Praesidium and the Manager Principals hereby agree that, from and
after the date of this Agreement and through and including the date of the
Purchaser’s annual meeting of stockholders (or any adjournment or postponement
thereof) in 2021 (the “2021 Annual Meeting”), except as otherwise specifically
provided in this Agreement, Praesidium shall not, and Praesidium and the Manager
Principals shall cause Praesidium’s controlled Affiliates and its Associates (as
such terms are defined below) and all Managed Client Accounts not to, in any
way, directly or indirectly:

 

  1.

acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, by purchase or otherwise (but excluding any action by the Purchaser
such as a stock dividend), (i) additional shares of Common Stock and any other
securities of the Purchaser entitled to vote in the election of directors, or
securities convertible into, or exercisable or exchangeable for, securities of
the Purchaser entitled to vote in the election of directors, whether or not
subject to the passage of time or other contingencies (including Common Stock,
“Voting Securities”), or (ii) direct

 

6



--------------------------------------------------------------------------------

  or indirect rights or options to acquire (through purchase, exchange,
conversion or otherwise) additional Voting Securities.

 

  2.

make, participate in or encourage any “solicitation” (as such term is used in
the proxy rules of the Securities and Exchange Commission (the “SEC”)) of
proxies with respect to the election or removal of directors of Purchaser or any
other matter or proposal with respect to Purchaser or seek to advise, encourage
or knowingly influence any person or entity (any “Person”) with respect to the
voting of any Voting Securities;

 

  3.

initiate or propose, or otherwise “solicit” (as such term is used in the proxy
rules of the SEC), directly or indirectly, the Purchaser’s stockholders for the
approval of, shareholder proposals with respect to Purchaser, whether made
pursuant to Rule 14a-4 or Rule 14a-8 under the Exchange Act or otherwise, or
cause or encourage any Person to initiate or propose any such shareholder
proposal;

 

  4.

seek, alone or in concert with others, the election or appointment to, or
representation on, or nominate or propose the nomination of any candidate to,
the Board of Directors of Purchaser (the “Board”), or seek, alone or in concert
with others, the removal of any member of the Board;

 

  5.

act alone or in concert with others to control or seek to control, or knowingly
influence or knowingly seek to influence, the management, the Board or the
policies of Purchaser;

 

  6.

form or join in a partnership, limited partnership, syndicate or other group,
including, without limitation, a “group” as defined under Section 13(d) of the
Exchange Act, with respect to any Voting Securities (other than Praesidium’s
Section 13(d) group as disclosed in its Schedule 13D, as amended, with respect
to the Purchaser);

 

  7.

seek or propose any merger, consolidation, business combination, tender or
exchange offer, sale or purchase of assets, sale or purchase of securities,
dissolution, liquidation, restructuring, recapitalization or similar transaction
involving the Purchaser or its subsidiaries;

 

  8.

enter into any arrangements, understanding or agreements (whether written or
oral), with, or advise, finance, assist or encourage, any other Person in

 

7



--------------------------------------------------------------------------------

  connection with any of the foregoing actions set forth in this Section
III.A.(1-7), or make any investment in or enter into any arrangement or
understanding or form a “group” with any other Person that engages, or offers or
proposes to engage, in any of the foregoing actions set forth in this Section
III.A.(1-7);

 

  9.

make any statement regarding any intent, purpose, plan or proposal with respect
to the Board, the Purchaser, its management, policies, affairs or assets, or any
Voting Securities or this Agreement that is inconsistent with the provisions of
this Agreement, including, without limitation, any intent, purpose, plan or
proposal that is conditioned on, or would require the waiver, amendment,
nullification or invalidation of, any provision of this Agreement, or take any
action that could require the Purchaser to make any public disclosure relating
to any such intent, purpose, plan, proposal or condition; or

 

  10.

request that the Purchaser or the Board or any of their respective
representatives amend or waive any provision of this Section III.A. (including
this sentence).

As used in this Agreement, the terms “Affiliate” and “Associate” shall have the
respective meanings set forth in Rule 12b-2 promulgated by the SEC under the
Securities Exchange Act of 1934, as amended, or the rules or regulations
promulgated thereunder. The term “Managed Client Accounts” means any client
accounts with respect to which Praesidium, any Manager Principal or any of their
Affiliates provide investment advisory services (whether discretionary or
nondiscretionary).

The foregoing provisions of Section III.A. shall not be deemed to prohibit
Praesidium or the Manager Principals from communicating privately with the
Purchaser’s directors, officers or advisors so long as such communications are
not intended to, and would not reasonably be expected to, require any public
disclosure of such communications. The foregoing provisions of Section III.A.
shall not be deemed to limit the actions or activities of the legal owners of
Managed Client Accounts who are unaffiliated with Praesidium or the Manager
Principals to the extent actions or activities by such unaffiliated owners are
undertaken independent of Praesidium (i.e., with respect to shares of Common
Stock that are (or were) not owned in accounts advised by Praesidium, the
Manager Principals or their Affiliates) and without Praesidium’s knowledge,
direction, request or encouragement.

 

8



--------------------------------------------------------------------------------

  B.

Nondisparagement; Noncritique. Praesidium and the Manager Principals agree that
they will, and will cause Praesidium’s members, partners, officers, employees,
agents and affiliates (including any affiliated investment partnerships) to,
refrain from (1) disparaging or impugning, or taking any action reasonably
likely to damage the reputation of, Purchaser or its subsidiaries, directors or
officers or (2) making any public statement critical of Purchaser or its
subsidiaries, directors or officers. The Purchaser agrees that it will, and will
cause the Purchaser’s subsidiaries, officers and directors to, refrain from
(1) disparaging or impugning, or taking any action reasonably likely to damage
the reputation of, Praesidium or the Manager Principals or (2) making any public
statement critical of Praesidium or the Manager Principals. The foregoing will
not apply to any compelled testimony or production of information, either by
legal process, subpoena, or as part of a response to a request for information
from any governmental authority with jurisdiction over the party from whom
information is sought.

 

  C.

Public Announcement; Filings. Praesidium and the Manager Principals agree that
neither Praesidium nor any of its affiliates shall make any public announcement
with respect to the Repurchase Transaction other than disclosure, on an
amendment to Praesidium’s Schedule 13D with respect to Purchaser, of the
consummation thereof (including date and price) and the text of this Agreement.
Subject to the foregoing, Praesidium will make all necessary filings required
under federal and state securities laws and regulations or any other applicable
laws or regulations in connection with the transactions contemplated by this
Agreement. The Purchaser will make all necessary filings required under federal
and state securities laws and regulations or any other applicable laws or
regulations in connection with the transactions contemplated by this Agreement.

 

IV.

MISCELLANEOUS

 

  A.

Release. Except as otherwise provided herein, each party hereto, on behalf of
itself and its predecessors, successors and assigns, hereby unequivocally,
irrevocably and unconditionally releases, surrenders, acquits and forever
discharges the other party hereto and its subsidiaries, directors, officers,
stockholders, members, partners, employees, affiliates, agents, advisors,
attorneys, representatives, predecessors, successors and assigns (collectively,
the “Released Parties”), from any and all actions, causes of action, claims,
suits, covenants, contracts, controversies, agreements, promises, indemnities,
damages, judgments, remedies, demands and liabilities, of any nature whatsoever,
in law, at equity or otherwise incurred prior to or as of the date hereof
(collectively, the “Claims”), whether direct, derivative or otherwise, which

 

9



--------------------------------------------------------------------------------

  have been, may be or ever could be asserted against any of the Released
Parties, either for itself or otherwise for or on behalf of any other person, in
connection with the Repurchase Shares or the negotiations relating to or
consummation of this Agreement or any of the transactions contemplated hereby,
other than any Claims arising under this Agreement.

 

  B.

Entire Agreement. This Agreement and the other documents and agreements executed
in connection with the transactions contemplated by this Agreement shall
constitute the entire agreement between the parties with respect to the subject
matter hereof and shall supersede all prior agreements and understandings, both
written and oral, between the parties with respect to the subject matter of this
Agreement.

 

  C.

Assignment; Binding Agreement. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
any of the parties without the prior written consent of the other party. Subject
to the preceding sentence, this Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors and permitted assigns. Any purported assignment not permitted under
this Section IV.C. shall be null and void.

 

  D.

Counterparts. This Agreement may be executed and delivered (including by
facsimile or electronic mail transmission) in one or more counterparts, and by
the different parties in separate counterparts, each of which when executed and
delivered shall be deemed to be an original but all of which taken together
shall constitute one and the same agreement. Copies of executed counterparts
transmitted by electronic transmission shall be considered original executed
counterparts for purposes of this Section IV.D.

 

  E.

Specific Performance. Each party acknowledges, stipulates and agrees that
(i) irreparable injury will result to the other parties in the event that any
party breaches its covenants or agreements contained in this Agreement, and
(ii) in the event of any such breach or threatened breach of any of the
provisions set forth in this Agreement, the other parties hereto shall be
entitled, in addition to any other remedies available to it (including, without
limitation, damages), to preliminary injunction, permanent injunction or other
injunctive relief, without posting any bond or other security, compelling such
party to comply with any and all such provisions. Nothing herein contained shall
be construed as an election of remedies or as a waiver or limitation of any
right available to any party under this Agreement or the law, including the
right to seek damages from any party for its breach of any provision of this
Agreement.

 

10



--------------------------------------------------------------------------------

  F.

Forum Selection, Consent to Jurisdiction and Governing Law. This Agreement and
any matters related to the transactions contemplated hereby shall in all
respects be construed in accordance with and governed by the substantive laws of
the State of Delaware, without giving effect to principles of conflicts of laws.
The Purchaser and Praesidium agree that any suit or proceeding arising in
respect of this Agreement will be tried exclusively in a federal or state court
located in the State of Texas (Harris County), and the Purchaser and Praesidium
agree to submit to the jurisdiction of, and to venue in, such court. Each party
hereto waives, to the fullest extent permitted by applicable law, any right it
may have to a trial by jury in respect of any action, suit or proceeding arising
out of or relating to this Agreement or the transactions contemplated hereby.

 

  G.

No Third Party Beneficiaries or Other Rights. This Agreement is for the sole
benefit of the parties and their successors and permitted assigns and nothing
herein express or implied shall give or shall be construed to confer any legal
or equitable rights or remedies to any person other than the parties to this
Agreement and such successors and permitted assigns. Without limiting the
foregoing, no Selling Client (or any other investment advisory client of
Praesidium) shall be entitled to enforce any term of this Agreement against the
Purchaser.

 

  H.

Amendment. This Agreement and its terms may not be changed, amended, waived,
terminated, augmented, rescinded or discharged (other than in accordance with
its terms), in whole or in part, except by a writing executed by the parties
hereto.

 

  I.

Further Assurances. Each party hereto shall use its reasonable best efforts to
do and perform or cause to be done and performed all such further acts and
things and shall execute and deliver all such other agreements, certificates,
instruments, and documents as any other party hereto reasonably may request in
order to carry out the intent and accomplish the purposes of this Agreement and
the consummation of the transactions contemplated hereby.

 

  J.

Severability. In the event any one or more of the provisions contained in this
Agreement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and therein shall not in any way be affected or impaired thereby. The
parties shall endeavor in good faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

  K.

Expenses. Each of the Purchaser, on the one hand, and Praesidium and the Manager
Principals, on the other hand, shall bear its own expenses in connection with
the drafting,

 

11



--------------------------------------------------------------------------------

  negotiation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby.

 

  L.

Interpretation. Unless the express content otherwise requires, (i) terms herein
defined in the singular shall have a comparable meaning when used in the plural,
and vice versa; (ii) the term “$” means United States Dollars; (iii) the word
“or” shall not be exclusive; (iv) references to “written” or “in writing”
include in electronic form; and (v) references herein to any contract or
agreement (including this Agreement) mean such contract or agreement as amended,
restated, supplemented or modified from time to time in accordance with the
terms thereof. Each party hereto and its counsel cooperated and participated in
the drafting and preparation of this Agreement, and any and all drafts relating
thereto exchanged among the parties shall be deemed the work product of all of
the parties and may not be construed against any party by reason of its drafting
or preparation. Accordingly, any rule of law or any legal decision that would
require interpretation of any ambiguities in this Agreement against any party
hereto that drafted or prepared it is of no application and is hereby expressly
waived by each of the parties, and any controversy over interpretations of this
Agreement shall be decided without regard to events of drafting or preparation.

 

  M.

Withholding Indemnity. Praesidium hereby indemnifies and holds harmless
Purchaser in respect of any losses (including but limited to payments, taxes,
penalties, interest, fines and legal fees) incurred by Purchaser arising from
withholding tax obligations that are, or are alleged by governmental authorities
to be, applicable to Purchaser in connection with the Repurchase Transaction.

(Signatures appear on the following pages.)

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

QUANEX BUILDING PRODUCTS CORPORATION By:       Name:     Title:  

 

PRAESIDIUM INVESTMENT MANAGEMENT COMPANY LLC By:       Name:     Title:  

 

FOR PURPOSES OF SECTION III HEREOF:  

 

Kevin Oram  

 

Peter Uddo

 

13